364 F.3d 1057
EYAK NATIVE VILLAGE; Chanega Native Village; Nanwalek Native Village; Port Graham Native Village; Tatitlek Native Village, Plaintiffs-Appellants,v.William M. DALEY; Donald Evans, Defendants-Appellees.
No. 02-36155.
United States Court of Appeals, Ninth Circuit.
Filed April 7, 2004.

James J. Davis, Jr., Goriune Dudukgian, Heather R. Kendall-Miller, Alaska Legal Services Corporation, Heather Kendall-Miller, Natalie Landreth, Anchorage, AK, for Plaintiff-Appellant.
David C. Shilton, U.S. Department of Justice, Washington, DC, Bruce M. Landon, Asst. U.S. Atty., DOJ-U.S. Department of Justice, Anchorage, AK, for Defendant-Appellee.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be heard by the en banc court pursuant to Circuit Rule 35-3.